Citation Nr: 0609342	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than October 18, 
2001, for the award of service connection for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision in which the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for 
migraine headaches, based on the receipt of new and material 
evidence, and assigned an effective date of October 18, 2001, 
therefor.  The veteran thereafter appealed the assignment of 
that date.


FINDINGS OF FACT

1.  Service connection for migraine headaches was denied by 
the RO in July 1993, a decision from which the veteran did 
not perfect an appeal and which is therefore final.

2.  A request by the veteran for service connection for 
migraine headaches was thereafter received by VA on October 
18, 2001.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than October 18, 2001, for the award of service connection 
for migraine headaches have not been met.  38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. §§ 3.151, 3.400(b)(2), (r) (2005)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (the VCAA)

The VCAA (see 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), includes an enhanced duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Board finds in the instant case that resolution of the 
issue on appeal is based on the operation of law and that the 
VCAA is not applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  See also VAOGCPREC 5-2004, Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations that pertain 
to the assignment of an effective date for the award of 
service connection.  No additional amount of development 
could alter the factual record in this case, and no further 
assistance would aid him in substantiating the effective date 
issue before the Board at this time.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

The Board nonetheless notes that the RO included with the 
August 2003 statement of the case the requirements of the 
VCAA, including the responsibilities of VA and the veteran 
with respect to obtaining evidence. 

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Legal Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Service connection for migraine headaches was denied by the 
RO in July 1993.  The veteran was notified of this decision, 
but did not perfect an appeal.  That decision, accordingly, 
is final and one that could be reopened only upon the receipt 
by VA of new and material evidence.  See 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 20.200, 20.1103 (2005).

Thereafter, VA medical records dated between 1994 and 2000, 
reflecting treatment for complaints to include migraine 
headaches, were associated with the veteran's claims file.  
These records do not indicate an intent by him to file a 
claim for service connection for migraine headaches, or 
otherwise note a desire to seek compensation for this 
disorder.  Likewise, in such circumstances the provisions of 
38 C.F.R. § 3.157(b), allowing for medical evidence to 
constitute an informal claim for benefits, are inapplicable.  

On October 12, 2001, the veteran executed a VA Form 21-4138, 
Statement in Support of Claim, wherein in pertinent part he 
requested service connection for migraine headaches.  This 
was forwarded to the RO by means of a letter from the 
veteran's accredited representative, dated October 17, 2001, 
and received by VA, as indicated by date stamp, on October 
18, 2001.  This was the date subsequently assigned by the RO 
as the effective date for its award of service connection for 
migraine headaches.

Although the veteran has submitted medical evidence 
reflecting treatment for migraine headaches prior to October 
18, 2001, this fact is essentially irrelevant.  The 
regulations require that a claim must be filed and, in this 
case, following the RO's denial in July 1993, the veteran did 
not submit another claim for migraine headaches until October 
18, 2001.  

The effective date of service connection is based in part on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) [since the appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records cannot be construed as an 
informal claim].  The fact that medical evidence reflects 
treatment for that disorder prior to the date of application, 
or medical evidence dated thereafter establishes a nexus 
between that disorder and service that concluded many years 
previously, thereby establishing that entitlement arose prior 
to October 18, 2001, is immaterial.  If it is assumed that 
entitlement arose prior to October 18, 2001, the appropriate 
effective date is October 18, 2001, which is the later date.  
If it is assumed that entitlement arose subsequent to October 
18, 2001 (that is, that entitlement was established by the 
report of the October 2002 VA examination establishing a 
nexus between current headaches and the veteran's service), 
there can be no award of an effective date prior to the date 
already assigned.

The Board notes that, during the course of this appeal, the 
veteran, in September 2003, alleged that the July 1993 rating 
decision, wherein his claim had initially been denied, was 
clearly and unmistakably erroneous.  The RO denied that claim 
in December 2003, finding that there was no clear and 
unmistakable error in the July 1993 rating decision.  The 
veteran was notified of that decision, but did not indicate 
disagreement therewith.  In the absence of a pending claim of 
clear and unmistakable error, there is no possible basis for 
an earlier effective date.  38 C.F.R. § 3.400(r).

In brief, the law stipulates that the appropriate effective 
date for an award of service connection following a previous 
denial of that matter is the date that the request that the 
claim be reopened was received by VA, or the date that 
entitlement arose, whichever date is later.  In this 
instance, the veteran's request was received by VA on October 
18, 2001; for the reasons discussed above, no earlier date 
can be assigned.


ORDER

An effective date earlier than October 18, 2001, for the 
award of service connection for migraine headaches is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


